United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                 April 3, 2003
                         FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                                                                    Clerk

                             No. 02-20481
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

RENE GONZALEZ,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-95-CR-142-55
                      --------------------

Before JOLLY, JONES and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Rene Gonzalez entered guilty pleas to charges of conspiracy

to distribute and to possess with intent to distribute 1,000

kilograms or more of marijuana and conspiracy to launder monetary

instruments.   He was sentenced to concurrent terms of 210 months’

imprisonment and to a total of five years’ supervised release.

     Gonzalez challenges his guilty plea to the marijuana charge

on the ground that the factual basis was not sufficient to

establish his involvement with the drug quantity on which his

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No.02-20481
                                  -2-

sentence was based.    Gonzalez argues that his unconditional

guilty plea and his waiver of the right to appeal his sentence do

not preclude his challenge to an illegal sentence.

       We review a challenge to an appeal waiver de novo.   United

States v. Baymon, 312 F.3d 725, 727 (5th Cir. 2002).    A defendant

may waive his statutory right to appeal as part of a valid plea

agreement if the waiver is knowing and voluntary.     United States

v. Robinson, 187 F.3d 516, 517 (5th Cir. 1999).

       Gonzalez waived “the right to appeal the sentence or the

manner in which it was determined or on any ground whatsoever.”

The agreement made no promises regarding the length of the

sentence and stated that the sentence was to be “imposed within

the discretion of the sentencing judge.”     The agreement provided

that even if the district court imposed the maximum sentence

established by statute, Gonzalez would not, for that reason

alone, seek to withdraw his plea or pursue an appeal.

       The district court ascertained at the rearraignment that

Gonzalez understood the charges, the potential penalty he faced,

and the terms of the appeal waiver.    Gonzalez’s sentence was

within the applicable guideline range and was not in violation of

law.    United States v. Kirk, 111 F.3d 390, 393 (5th Cir. 1997).

The record shows that Gonzalez knowingly and voluntarily waived

the right to appeal his sentence.     Robinson, 187 F.3d at 517.

Accordingly, Gonzalez’s appeal of the sentencing is DISMISSED.

Baymon, 312 F.3d at 729-30.
                            No.02-20481
                                -3-

     Because Gonzalez did not challenge the factual basis for the

plea in the district court, our review of his challenge to the

factual basis is for plain error only.    United States v. Vonn,

122 S. Ct. 1043, 1046 (2002).   Plain error review requires

Gonzalez to show that there is a clear and obvious error that

affects his substantial rights.   United States v. Marek, 238 F.3d

310, 315 (5th Cir. 2001) (en banc).

     The presentence report (“PSR”) established Gonzalez’s

involvement with over 1,000 kilograms of marijuana, and Gonzalez

has provided no evidence to rebut the information in the PSR.

United States v. Vital, 68 F.3d 114, 120 (5th Cir. 1995).     At

sentencing, Gonzalez conceded involvement with 5,000 pounds of

marijuana.   Gonzalez has not shown error, much less plain error,

concerning the sufficiency of the factual basis.    Marek, 238 F.3d

at 315.   Gonzalez’s convictions are AFFIRMED.